Citation Nr: 0429113	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-32 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had service in the United States Army Reserves 
from May 5, 1978 to October 4, 1978, and in the United States 
Army National Guard from May 1983 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2004, a videoconference hearing was conducted over 
which the undersigned Veterans Law Judge presided, a 
transcript of which has been associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Due process development is needed prior to further 
disposition of the veteran's claim.  In October 2003, the RO 
issued a Supplemental Statement of the Case (SSOC) addressing 
the issue of entitlement to service connection for a 
psychiatric disorder.  Since that time, however, in March 
2004, additional relevant evidence has been associated with 
the claims file.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

Here, evidence added to the record since the veteran's claims 
folder was transferred to the Board includes a VA medical 
record with regard to the veteran's claimed psychiatric 
disorder.  This evidence has not been considered by the RO, 
and the veteran has not waived initial Agency of Original 
Jurisdiction (AOJ) consideration of this evidence.

Accordingly, this case is REMANDED for the following: 

Readjudicate the veteran's claim for 
service connection for a psychiatric 
disorder in light of the evidence added to 
the record the since the SSOC issued in 
October 2003.  If any benefit sought on 
appeal remains denied, the RO should issue 
an appropriate SSOC and provide the 
veteran and his representative the 
requisite period of time to respond.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



